DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is responsive to the application filed March 16, 2022.
Claims 1-20 are pending for examination.
Examiner Notes
3.	Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
5.	The specification is objected to for information provided on page 1, paragraph 0001, where the current status of the Cross Reference of Related Applications should be updated. See MPEP 608.01[R-5] and 37 CFR 1.78.
Double Patenting
6.	The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

7.	Claims 1-20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-12 and 17-20 of U.S. Patent No. 10,802,807 B1.
	Although the claims at issue are not identical, they are not patentably distinct from other.

Current Application
U.S. Patent No. 10,802,807 B1.
1. A method, comprising: 
  receiving graph source code, the graph source code defining a plurality of kernels and a plurality of communication links, wherein each of the plurality of communication links couple a respective pair of the plurality of kernels to form a dataflow graph;
   receiving control source code defining a control program; 

     
   configuring, when compiling the graph source code and the control source code, the control program to control an execution of the dataflow graph in a heterogeneous processing system implemented in an integrated circuit; and 
   
       implementing the dataflow graph on the heterogeneous processing system.  

2. The method of claim 1, 


                                                        wherein the control program executes on a processor subsystem in the integrated circuit.  





3. The method of claim 1, 


                wherein the control program executes on a host computing system that transmits data to, and receives data from, the integrated circuit.  

4. The method of claim 1, wherein the control source code comprises a control application programming interface (API) that comprises a global memory input/output (GMIO) API, wherein configuring the control program comprises: configuring drivers and registers in the heterogeneous processing system to permit data to be transferred from memory in the heterogeneous processing system to an array of data processing engines in the integrated circuit.  

5. The method of claim 1, wherein the control source code comprises a control API that comprises a programmable logic input/output (PLIO) API, wherein configuring the control program comprises: defining a programming logic object to be transferred from programmable logic in the integrated circuit into an array of data processing engines in the integrated circuit.  

6. The method of claim 1, wherein the control program comprises an event API for tracking a performance metric associated with the dataflow graph during execution.  

7. The method of claim 1, wherein the control program comprises a plurality of control APIs that control when the dataflow graph is initialized in the heterogeneous processing system, when the dataflow graph executes in the heterogeneous processing system, when to dynamically update a parameter in the dataflow graph, and when the dataflow graph ends execution in the heterogeneous processing system.  

8. The method of claim 1, wherein the control program assigns the dataflow graph to a first region in an array of data processing engines in the integrated circuit, wherein the array of data processing engines is logically divided into a hierarchy of regions and the control program reconfigures hardware resources in the first region dynamically to execute a second dataflow graph in place of the dataflow graph.  

9. The method of claim 8, further comprising: assigning the second dataflow graph to the first region in the array of data processing engines such that the dataflow graph and the second dataflow graph share the hardware resources in the first region, and reconfiguring the hardware resources dynamically to execute the second dataflow graph in place of the dataflow graph.  

10. The method of claim 1, wherein the control program is configured to dynamically alter a parameter of the dataflow graph, wherein the parameter corresponds to a first kernel of the plurality of kernels, wherein the parameter is a triggered parameter where the first kernel waits until receiving an updated value of the parameter from the control program before processing data.  

11. The method of claim 1, wherein the control program is configured to dynamically alter a parameter of the dataflow graph, wherein the parameter corresponds to a first kernel of the plurality of kernels, wherein the parameter is an asynchronous parameter where the first kernel continuously processes data using a previously received value of the asynchronous parameter until receiving an updated value of the parameter from the control program.  

12. The method of claim 1, wherein the control program is configured to dynamically alter a parameter of the dataflow graph, wherein the parameter controls a selection signal of a multiplexer defined in the graph source code for altering a data path in the dataflow graph.  

13. A non-transitory computer readable storage medium comprising computer readable program code embodied thereon, the computer readable program code performs an operation when executed on a computer processor, the operation comprising: 
  receiving graph source code, the graph source code defining a plurality of kernels and a plurality of communication links, wherein each of the plurality of communication links couple a respective pair of the plurality of kernels to form a dataflow graph;
   receiving control source code defining a control program; 
      
       configuring, when compiling the graph source code and the control source code, the control program to control an execution of the dataflow graph in a heterogeneous processing system implemented in an integrated circuit; and

 
           implementing the dataflow graph on the heterogeneous processing system.  

14. The non-transitory computer readable storage medium of claim 13, wherein the control program executes on a processor subsystem in the integrated circuit.  







15. The non-transitory computer readable storage medium of claim 13, wherein the control program comprises a plurality of control APIs that control when the dataflow graph is initialized in the heterogeneous processing system, when the dataflow graph executes in the heterogeneous processing system, when to dynamically update a parameter in the dataflow graph, and when the dataflow graph ends execution in the heterogeneous processing system.  

16. The non-transitory computer readable storage medium of claim 13, wherein the control program assigns the dataflow graph to a first region in an array of data processing engines in the integrated circuit, wherein the array of data processing engines is logically divided into a hierarchy of regions, wherein the operation further comprises: 
  assigning a second dataflow graph to the first region in the array of data processing engines such that the dataflow graph and the second dataflow graph share same hardware resources in the first region, wherein the control program is operable to reconfigure the same hardware resources dynamically to execute the second dataflow graph in place of the dataflow graph.  


17. A method, comprising: 
            receiving graph source code, the graph source code defining a plurality of kernels and a plurality of communication links, wherein each of the plurality of communication links couple a respective pair of the plurality of kernels to form a dataflow graph; 
     receiving control source code defining a control program; 


              configuring, when compiling the graph source code and the control source code, the control program to provide instructions for controlling an execution of the dataflow graph in a heterogeneous processing system implemented on multiple integrated circuits that are communicatively coupled; and        
      implementing the dataflow graph on the heterogeneous processing system.  

18. The method of claim 17, 


                                                   wherein the control program executes on a processor subsystem in one of the multiple integrated circuits.  



19. The method of claim 17, wherein the control program comprises a plurality of control APIs that control when the dataflow graph is initialized in the heterogeneous processing system, when the dataflow graph executes in the heterogeneous processing system, when to dynamically update a parameter in the dataflow graph, and when the dataflow graph ends execution in the heterogeneous processing system.  

20. The method of claim 17, wherein the control program assigns the dataflow graph to a first region in an array of data processing engines in one of the multiple integrated circuits, wherein the array of data processing engines is logically divided into a hierarchy of regions, wherein the method further comprises: 



         
           assigning a second dataflow graph to the first region in the array of data 
 processing engines such that the dataflow graph and the second dataflow graph share same hardware resources in the first region, wherein the control program is operable to reconfigure the same hardware resources dynamically to execute the second dataflow graph in place of the dataflow graph.

1.  A method, comprising:
    receiving graph source code, the graph source code defining a plurality of kernels and a plurality of communication links, wherein each of the plurality of communication links couple a respective pair of the plurality of kernels to form a dataflow graph; 
      receiving control source code comprising at least one control application programming interface (API) for dynamically altering a parameter of the dataflow graph;  
      configuring, when compiling the graph source code and the control source code, the control API to operate in a heterogeneous processing system, wherein the heterogeneous processing system comprises programmable logic and an array of data processing engines;  and 
      implementing the dataflow graph on the heterogeneous processing system. 
 
2.  The method of claim 1, wherein configuring the control API comprises: 
     compiling the control source code to generate a control program, wherein the control program executes on a processor subsystem in the heterogeneous processing system that is separate from the programmable logic and the array of data processing engines. 
 
3.  The method of claim 1, wherein configuring the control API comprises: compiling the control source code to generate a control program, wherein the control program executes on a host computing system that transmits data to, and  receives data from, the heterogeneous processing system. 
 
4.  The method of claim 1, 

wherein the control API comprises 
a global memory input/output (GMIO) API, wherein configuring the control API comprises: configuring drivers and registers in the heterogeneous processing system to permit data to be transferred from memory in the heterogeneous processing 
system to the array of data processing engines in the heterogeneous processing system. 
 
5.  The method of claim 1, wherein
        the control API 
comprises a programmable logic input/output (PLIO) API, wherein configuring the control API comprises: defining a programming logic object to be transferred from the programmable logic into the array of data processing engines in the heterogeneous processing system. 
 
6.  The method of claim 1, wherein the control API comprises an event API for tracking a performance metric associated with the dataflow graph during execution. 
 
7.  The method of claim 1, wherein the control source code comprises a plurality of control APIs that control when the dataflow graph is initialized in the heterogeneous processing system, when the dataflow graph executes in the heterogeneous processing system, when to dynamically update the parameter in the dataflow graph, and when the dataflow graph ends execution in the heterogeneous processing system. 
 
8.  The method of claim 1, wherein the control API assigns the dataflow graph to a first region in the array of data processing engines, wherein the array of
 data processing engines is logically divided into a hierarchy of regions and the control API reconfigures hardware resources in the first region dynamically to execute a second dataflow graph in place of the dataflow graph. 
 
 
9.  The method of claim 8, further comprising: assigning a second dataflow graph to the 
first region in the array of data processing engines such that the dataflow graph and the second dataflow graph share the same hardware resources in the first region, and reconfiguring the hardware resources dynamically to execute the second dataflow graph in place of the first dataflow graph. 
 
  10.  The method of claim 1, 


wherein the parameter corresponds to a first kernel of the plurality of kernels, wherein the parameter is a triggered parameter where the first kernel waits until receiving an updated value of the parameter from the control API before processing data. 
 
11.  The method of claim 1, 


wherein the parameter corresponds to a first kernel of the plurality of kernels, wherein the parameter is an asynchronous parameter where the first kernel continuously processes data using a previously received value of the asynchronous parameter until receiving an updated value of the parameter from the control API. 
 
  12.  The method of claim 1,


 wherein the parameter controls a selection signal of a multiplexer defined in the graph source code for altering a data path in the dataflow graph. 
 
17.  A non-transitory computer readable storage medium comprising computer 
readable program code embodied thereon, the computer readable program code 
performs an operation when executed on a computer processor, the operation 
comprising:
  receiving graph source code, the graph source code defining a plurality of kernels and a plurality of communication links, wherein each of the plurality of communication links couple a respective pair of the plurality of kernels to form a dataflow graph;  
   receiving control source code comprising 
at least one control API for dynamically altering a parameter of the dataflow graph;
     configuring, when compiling the graph source code and the control source code, the control API to operate in a heterogeneous programming environment associated with a heterogeneous processing system, wherein the heterogeneous processing environment comprises programmable logic and an array 
of data processing engines;  and
        implementing the dataflow graph on the 
heterogeneous processing system. 
 
    18.  The non-transitory computer readable storage medium of claim 17, wherein configuring the control API comprises:
              compiling the control source code to generate a control program, wherein the control program executes on a processor subsystem in the heterogeneous processing system that is separate from the programmable logic and an array of data processing engines. 
 
    19.  The non-transitory computer readable storage medium of claim 17, wherein the control source code comprises a plurality of control APIs that control when the dataflow graph is initialized in the heterogeneous processing system, when the dataflow graph executes in the heterogeneous processing 
system, when to dynamically update the parameter in the dataflow graph, and when the dataflow graph ends execution in the heterogeneous processing system. 
 
  20.  The non-transitory computer readable storage medium of claim 17, wherein the control API assigns the dataflow graph to a first region in the array of data processing engines, wherein the array of data processing engines is logically divided into a hierarchy of regions, wherein the operation further 
comprises: 
        assign second dataflow graph to the first region in the array of data processing engines such that the dataflow graph and the second dataflow graph share the same hardware resources in the first region, wherein the 
control API is operable to reconfigure the hardware resources dynamically to execute the second dataflow graph in place of the first dataflow graph. 


1.  A method, comprising:
    receiving graph source code, the graph source code defining a plurality of kernels and a plurality of communication links, wherein each of the plurality of communication links couple a respective pair of the plurality of kernels to form a dataflow graph; 
      receiving control source code comprising at least one control application programming interface (API) for dynamically altering a parameter of the dataflow graph;  
      configuring, when compiling the graph source code and the control source code, the control API to operate in a heterogeneous processing system, wherein the heterogeneous processing system comprises programmable logic and an array of data processing engines;  and 
      implementing the dataflow graph on the heterogeneous processing system. 
 
 2.  The method of claim 1, wherein configuring the control API comprises: 
     compiling the control source code to generate a control program, wherein the control program executes on a processor subsystem in the heterogeneous processing system that is separate from the programmable logic and the array of data processing engines. 

 7.  The method of claim 1, wherein the control source code comprises a plurality of control APIs that control when the dataflow graph is initialized in the heterogeneous processing system, when the dataflow graph executes in the heterogeneous processing system, when to dynamically update the parameter in the dataflow graph, and when the dataflow graph ends execution in the heterogeneous processing system. 
 
 8.  The method of claim 1, wherein the control API assigns the dataflow graph to a first region in the array of data processing engines, 
           wherein the array of data processing engines is logically divided into a hierarchy of regions and the control API reconfigures hardware resources in the first region
dynamically to execute a second dataflow graph in place of the dataflow graph. 
  9.  The method of claim 8, further comprising: assigning a second dataflow graph to the first region in the array of data processing engines such that the dataflow graph and the second dataflow graph share the same hardware resources in the first region, and reconfiguring the hardware resources dynamically to execute the second dataflow graph in place of the first dataflow graph. 
 



Based on the comparison of the above table, which highlight the differences via underlining words, indicates that, claims 1-12, 17-20, and (1,2, and 7-9) of the U. S. Patent No. ‘807 are not patentably distinct from the claims 1-20 of the current examined application and as such as are unpatentable for obvious-type double patenting. 
8.	Claims 1-20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,281,440 B1.
	Although the claims at issue are not identical, they are not patentably distinct from other.

Current Application
U.S. Patent No. 11,281,440 B1
1. A method, comprising: 
  receiving graph source code, the graph source code defining a plurality of kernels and a plurality of communication links, wherein each of the plurality of communication links couple a respective pair of the plurality of kernels to form a dataflow graph;
   receiving control source code defining a control program; 

     
   configuring, when compiling the graph source code and the control source code, the control program to control an execution of the dataflow graph in a heterogeneous processing system implemented in an integrated circuit; and 
          implementing the dataflow graph on the heterogeneous processing system.  

2. The method of claim 1, 


                                wherein the control program executes on a processor subsystem in the integrated circuit.  

3. The method of claim 1, 


                wherein the control program executes on a host computing system that transmits data to, and receives data from, the integrated circuit.  

4. The method of claim 1, wherein the control source code comprises a control application programming interface (API) that comprises a global memory input/output (GMIO) API, wherein configuring the control program comprises: configuring drivers and registers in the heterogeneous processing system to permit data to be transferred from memory in the heterogeneous processing system to an array of data processing engines in the integrated circuit.  

5. The method of claim 1, wherein the control source code comprises a control API that comprises a programmable logic input/output (PLIO) API, wherein configuring the control program comprises: defining a programming logic object to be transferred from programmable logic in the integrated circuit into an array of data processing engines in the integrated circuit.  

6. The method of claim 1, wherein the control program comprises an event API for tracking a performance metric associated with the dataflow graph during execution.  

7. The method of claim 1, wherein the control program comprises a plurality of control
APIs that control when the dataflow graph is initialized in the heterogeneous processing system, when the dataflow graph executes in the heterogeneous processing system, when to dynamically update a parameter in the dataflow graph, and when the dataflow graph ends execution in the heterogeneous processing system.  

8. The method of claim 1, wherein the control program assigns the dataflow graph to a first region in an array of data processing engines in the integrated circuit, wherein the array of data processing engines is logically divided into a hierarchy of regions and the control program reconfigures hardware resources in the first region dynamically to execute a second dataflow graph in place of the dataflow graph.  

9. The method of claim 8, further comprising: assigning the second dataflow graph to the first region in the array of data processing engines such that the dataflow graph and the second dataflow graph share the hardware resources in the first region, and reconfiguring the hardware resources dynamically to execute the second dataflow graph in place of the dataflow graph.  

10. The method of claim 1, wherein the control program is configured to dynamically alter a parameter of the dataflow graph, wherein the parameter corresponds to a first kernel of the plurality of kernels, wherein the parameter is a triggered parameter where the first kernel waits until receiving an updated value of the parameter from the control program before processing data.  

11. The method of claim 1, wherein the control program is configured to dynamically alter a parameter of the dataflow graph, wherein the parameter corresponds to a first kernel of the plurality of kernels, wherein the parameter is an asynchronous parameter where the first kernel continuously processes data using a previously received value of the asynchronous parameter until receiving an updated value of the parameter from the control program.  

12. The method of claim 1, wherein the control program is configured to dynamically alter a parameter of the dataflow graph, wherein the parameter controls a selection signal of a multiplexer defined in the graph source code for altering a data path in the dataflow graph.  

13. A non-transitory computer readable storage medium comprising computer readable program code embodied thereon, the computer readable program code performs an operation when executed on a computer processor, the operation comprising: 
  receiving graph source code, the graph source code defining a plurality of kernels and a plurality of communication links, wherein each of the plurality of communication links couple a respective pair of the plurality of kernels to form a dataflow graph;
   receiving control source code defining a control program; 
      
       configuring, when compiling the graph source code and the control source code, the control program to control an execution of the dataflow graph in a heterogeneous processing system implemented in an integrated circuit; and

 
           implementing the dataflow graph on the heterogeneous processing system.  

14. The non-transitory computer readable storage medium of claim 13, 

 
                                 wherein the control program executes on a processor subsystem in the integrated circuit.  

15. The non-transitory computer readable storage medium of claim 13, wherein the control program comprises a plurality of control APIs that control when the dataflow graph is initialized in the heterogeneous processing system, when the dataflow graph executes in the heterogeneous processing system, when to dynamically update a parameter in the dataflow graph, and when the dataflow graph ends execution in the heterogeneous processing system.  

16. The non-transitory computer readable storage medium of claim 13, wherein the control program assigns the dataflow graph to a first region in an array of data processing engines in the integrated circuit, wherein the array of data processing engines is logically divided into a hierarchy of regions, wherein the operation further comprises: 
  assigning a second dataflow graph to the first region in the array of data processing engines such that the dataflow graph and the second dataflow graph share same hardware resources in the first region, wherein the control program is operable to reconfigure the same hardware resources dynamically to execute the second dataflow graph in place of the dataflow graph.  

17. A method, comprising: 
            receiving graph source code, the graph source code defining a plurality of kernels and a plurality of communication links, wherein each of the plurality of communication links couple a respective pair of the plurality of kernels to form a dataflow graph; 
     receiving control source code defining a control program; 


              configuring, when compiling the graph source code and the control source code, the control program to provide instructions for controlling an execution of the dataflow graph in a heterogeneous processing system implemented on multiple integrated circuits that are communicatively coupled; and        
      implementing the dataflow graph on the heterogeneous processing system.  

18. The method of claim 17, 

                                                  
                                     wherein the control program executes on a processor subsystem in one of the multiple integrated circuits.  

19. The method of claim 17, wherein the control program comprises a plurality of control APIs that control when the dataflow graph is initialized in the heterogeneous processing system, when the dataflow graph executes in the heterogeneous processing system, when to dynamically update a parameter in the dataflow graph, and when the dataflow graph ends execution in the heterogeneous processing system.  

20. The method of claim 17, wherein the control program assigns the dataflow graph to a first region in an array of data processing engines in one of the multiple integrated circuits, wherein the array of data processing engines is logically divided into a hierarchy of regions, wherein the method further comprises:          
       assigning a second dataflow graph to the first region in the array of data processing engines such that the dataflow graph and the second dataflow graph share same hardware resources in the first region, wherein the control program is operable to reconfigure the same hardware resources dynamically to execute the second dataflow graph in place of the dataflow graph.

1. A method, comprising: 
  receiving graph source code, the graph source code defining a plurality of kernels and a plurality of communication links, wherein each of the plurality of communication links couple a respective pair of the plurality of kernels to form a dataflow graph; 
       receiving control source code comprising at least one control application programming interface (API) for dynamically altering a parameter of the dataflow graph; 
  configuring, when compiling the graph source code and the control source code, the control API to operate in a heterogeneous processing system implemented in an integrated circuit; and 

implementing the dataflow graph on the heterogeneous processing system.

2. The method of claim 1, wherein configuring the control API comprises: compiling the control source code to generate a control program, wherein the control program executes on a processor subsystem in the integrated circuit.

3. The method of claim 1, wherein configuring the control API comprises: compiling the control source code to generate a control program, wherein the control program executes on a host computing system that transmits data to, and receives data from, the integrated circuit.

4. The method of claim 1, wherein the control API comprises a global memory input/output (GMIO) API, wherein configuring the control API comprises: 

      configuring drivers and registers in the heterogeneous processing system to permit data to be transferred from memory in the heterogeneous processing system to an array of data processing engines in the integrated circuit.

5. The method of claim 1, wherein the control API comprises a programmable logic input/output (PLIO) API, 
wherein configuring the control API comprises: defining a programming logic object to be transferred from programmable logic into an array of data processing engines in the integrated circuit.


6. The method of claim 1, wherein the control API comprises an event API for tracking a performance metric associated with the dataflow graph during execution.

7. The method of claim 1, wherein the control source code comprises a plurality of control APIs that control when the dataflow graph is initialized in the heterogeneous processing system, when the dataflow graph executes in the heterogeneous processing system, when to dynamically update the parameter in the dataflow graph, and when the dataflow graph ends execution in the heterogeneous processing system.

8. The method of claim 1, wherein the control API assigns the dataflow graph to a first
region in an array of data processing engines in the integrated circuit, wherein the array of data processing engines is logically divided into a hierarchy of regions and the control API reconfigures hardware resources in the first region dynamically to execute a second dataflow graph in place of the dataflow graph.


9. The method of claim 8, further comprising: assigning the second dataflow graph to the first region in the array of data processing engines such that the dataflow graph and the second dataflow graph share the hardware resources in the first region, and reconfiguring the hardware resources dynamically to execute the second dataflow graph in place of the dataflow graph.

10. The method of claim 1,

 wherein the parameter corresponds to a first kernel of the plurality of kernels, wherein the parameter is a triggered parameter where the first kernel waits until receiving an updated value of the parameter from the control API before processing data.

11. The method of claim 1, 


wherein the parameter corresponds to a first kernel of the plurality of kernels, wherein the parameter is an asynchronous parameter where the first kernel continuously processes data using a previously received value of the asynchronous parameter until receiving an updated value of the parameter from the control API.

12. The method of claim 1,


 wherein the parameter controls a selection signal of a multiplexer defined in the graph source code for altering a data path in the dataflow graph.

13. A non-transitory computer readable storage medium comprising computer readable program code embodied thereon, the computer readable program code performs an operation when executed on a computer processor, the operation comprising: 
  receiving graph source code, the graph source code defining a plurality of kernels and a plurality of communication links, wherein each of the plurality of communication links couple a respective pair of the plurality of kernels to form a dataflow graph;
    receiving control source code comprising at least one control API for dynamically altering a parameter of the dataflow graph; 
  configuring, when compiling the graph source code and the control source code, the control API to operate in a heterogeneous programming environment associated with a heterogeneous processing system, wherein the heterogeneous processing environment is implemented in an integrated circuit; and 

       implementing the dataflow graph on the heterogeneous processing system.

14. The non-transitory computer readable storage medium of claim 13, wherein configuring the control API comprises: compiling the control source code to generate a control program, wherein the control program executes on a processor subsystem in the integrated circuit.

15. The non-transitory computer readable storage medium of claim 13, wherein the control source code comprises a plurality of control APIs that control when the dataflow graph is initialized in the heterogeneous processing system, when the dataflow graph executes in the heterogeneous processing system, when to dynamically update the parameter in the dataflow graph, and when the dataflow graph ends execution in the heterogeneous processing system.

16. The non-transitory computer readable storage medium of claim 13, wherein the control API assigns the dataflow graph to a first region in an array of data processing engines in the integrated circuit, wherein the array of data processing engines is logically divided into a hierarchy of regions, wherein the operation further comprises: 
 assigning a second dataflow graph to the first region in the array of data processing engines such that the dataflow graph and the second dataflow graph share same hardware resources in the first region, wherein the control API is operable to reconfigure the hardware resources dynamically to execute the second dataflow graph in place of the first dataflow graph.

17. A method, comprising: 
receiving graph source code, the graph source code defining a plurality of kernels and a plurality of communication links, wherein each of the plurality of communication links couple a respective pair of the plurality of kernels to form a dataflow graph;
 receiving control source code comprising at least one control application programming interface (API) for dynamically altering a parameter of the dataflow graph; 
 configuring, when compiling the graph source code and the control source code, the control API to operate in a heterogeneous processing system implemented on multiple integrated circuits that are communicatively coupled; and


           implementing the dataflow graph on the heterogeneous processing system.

18. The method of claim 17, wherein configuring the control API comprises: compiling the control source code to generate a control program, wherein the control program executes on a processor subsystem in one of the multiple integrated circuits.

19. The method of claim 17, wherein the control source code comprises a plurality of control APIs that control when the dataflow graph is initialized in the heterogeneous processing system, when the dataflow graph executes in the heterogeneous processing system, when to dynamically update the parameter in the dataflow graph, and when the dataflow graph ends execution in the heterogeneous processing system.
20. The method of claim 17, wherein the control API assigns the dataflow graph to
 a first region in an array of data processing engines in one of the multiple integrated circuits, wherein the array of data processing engines is logically divided into a hierarchy of regions, wherein the method further comprises: 
   assigning a second dataflow graph to the first region in the array of data processing engines such that the dataflow graph and the second dataflow graph share same hardware resources in the first region, wherein the control API is operable to reconfigure the hardware resources dynamically to
execute the second dataflow graph in place of the first dataflow graph.



Based on the comparison of the above table, which highlight the differences via underlining words, indicates that, claims 1-20 of the U. S. Patent No. ‘440 are not patentably distinct from the claims 1-20 of the current examined application and as such as are unpatentable for anticipated-type double patenting. 
Conclusion
9. 	The prior art made of record and not relied upon (cited on 892 form) is considered pertinent to application disclosure.
Peinado et al. (US 8566944 B2) disclose performing static analysis on code for a software environment to form an extended type graph.

Koneru et al.( US 11416282 B2) disclose scheduling threads comprising of code blocks in a graph streaming processor (GSP) system.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA LEE whose telephone number is (571)270-1648.  The examiner can normally be reached on Monday to Friday (8 am to 4: 30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on (571)-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARINA LEE/Primary Examiner, Art Unit 2192